Citation Nr: 9917572	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-01 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from October 1951 to September 
1953.  

The veteran filed a claim in October 1997 for service 
connection for hearing loss.  This appeal arises from the 
December 1997 rating decision from the Winston-Salem, North 
Carolina Regional Office (RO) that denied the veteran's claim 
for service connection for hearing loss.  A Notice of 
Disagreement was filed in December 1997 and a Statement of 
the Case was issued in January 1998.  A substantive appeal 
was filed in January 1998 with no hearing requested.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is plausible.

2.  The veteran suffers from hearing loss that is a result of 
noise exposure while in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On the separation examination in September 1955, the 
veteran's bilateral hearing whispered voice and spoken voice 
was 15/15.

The veteran's report of separation indicates that he received 
the Korean Service Medal with three Bronze Service Stars; 
United Nations Service Medal; National Defense Service Medal; 
Purple Heart; and Combat Infantryman Badge.

A notation from the National Personnel Records Center (NPRC) 
from November 1977 indicates that no service medical records 
for the veteran were on file.  Fire related service was 
noted.

On a January 1978 VA spine examination it was indicated that 
no hearing loss was noted.

At a January 1981 RO hearing regarding an issue not the 
subject of this appeal, the veteran testified that he had 
worked in construction as a cement finisher.

A VA outpatient record from November 1994 shows the veteran 
was seen with complaints of pain in his right ear down to his 
neck for four to five days.  It felt like his ear was stopped 
up.  On examination, the right ear canal was swollen.  The 
drum could not be seen.  No pus was seen.  The diagnostic 
impressions included right otitis extermis.  

In October 1997, the veteran filed a claim for service 
connection for hearing loss.  He indicated that his hearing 
loss came from loud noise while on active duty.

By rating action of December 1997, service connection for 
hearing loss was denied.  The current appeal to the Board 
arises from this action.

On a VA audiological examination in August 1997, the veteran 
reported that if noise was low, he could not hear it.  Noise 
exposure was also reported.  On examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
40
50
50
LEFT
10
20
35
40
45

An August 1997 VA notation to the audiology clinic indicates 
that the veteran requested hearing aids.  

In a June 1998 letter to the veteran's representative, a VA 
audiologist stated that based upon the audiometric data 
obtained in August 1997 on the veteran, he concluded that 
noise exposure of undetermined origin may have been a 
contributing factor in the severity of the veteran's hearing 
loss. 

VA outpatient records from September 1997 to October 1997 
shows that the veteran was seen for aural rehab treatment 
sessions.  He completed Read My Lips lessons.  

In an October 1998 report, Susan Evans Gore, M.A., CCC/A, 
indicates that the veteran was seen in October 1998 for an 
audiological evaluation.  The veteran stated that he had 
suffered from hearing loss since his military involvement 
years ago.  He denied any tinnitus or family history of 
hearing loss.  The test results indicated that the veteran 
had a moderately severe to severe hearing loss of both ears.  
It was certainly possible that the hearing loss was 
associated with noise exposure in the military.  

In a November 1998 report, Arnold W. Kinley, P.A., indicated 
that the veteran had a history of hearing loss.  A copy of 
his hearing test has been obtained.  It showed a high 
frequency hearing loss.  This was consistent with findings of 
noise trauma.

On a VA examination in February 1999, the veteran reported a 
history of noise exposure during service.  Apparently the 
veteran did not really appreciate the degree of hearing loss 
until recent testing (ten to fifteen years ago).  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
60
65
LEFT
30
40
55
60
65

On examination, the ears were clear bilaterally.  The 
tympanic membranes were clear bilaterally with no 
perforations and no discharge.  Air conduction was greater 
than bone conduction bilaterally.  Hearing loss was noted.  
On audio examination, the veteran had bilateral mild to 
moderate sensorineural hearing loss.  The examiner noted that 
without sequential audiograms, the definitive source 
(etiology) of the veteran's hearing loss was pure 
speculation.  His pattern of hearing loss was consistent with 
noise exposure, but how much was or was not related to 
service associated exposure could not be conclusively 
determined (i.e., there was at least some degree of loss 
secondary to noise exposure but to what percentage was 
speculative).

A notation from a VA audiologist, also in February 1999, 
indicates that the veteran had moderate sensorineural hearing 
loss bilaterally.  The present hearing loss was not related 
to military service or noise exposure during that time.  The 
veteran stated in 1997 that hearing loss progressed over the 
last nine to ten years.

II.  Analysis

Unfortunately, the veteran's medical records from his period 
of active service are unavailable, presumably having been 
destroyed in a fire in the early 1970s at the National 
Personnel Records Center (NPRC).  In cases where service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, Vet. App. 365 (1991).  In this case, 
efforts have been made to obtain all available post service 
records.  However, the service separation examination is of 
record, and in light of the decision in this case, the 
undersigned finds that the VA has met its heightened 
obligation to this veteran whose service medical records are 
unavailable.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days or 
more during a period of war and high frequency hearing loss 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West l991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

Where a claim for service connection is brought by a veteran 
who engaged in combat, the Board must apply 38 U.S.C.A. § 
1154 (West 1991), which provides that satisfactory lay or 
other evidence that a disease or an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating service 
incurrence.  38 U.S.C.A. § 1154 (West 1991).  In other words, 
these provisions relax the evidentiary requirements for 
determining what happened in service.  In this case, the 
veteran is claiming that noise exposure in combat service 
injured his ears.  Certainly his claim can be considered to 
be consistent with the circumstances, conditions or hardships 
of his service.  However, the veteran must still present 
competent evidence of a current disability and medical 
evidence showing a nexus between a current disability and 
service.  See Arms v. West, 12 Vet App 188 (1999). 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that when an 
evidentiary basis is demonstrated showing a relationship 
between inservice exposure to loud noise and a current 
hearing disability, it is appropriate to grant service 
connection on a direct incurrence basis.  See also, Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992) (in order for the 
appellant to establish service connection for hearing loss, 
there must be not only a current disability, but also a 
determination of a relationship between that disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service).  Although 
the veteran's post service work history includes 
construction, there is no evidence of record which would 
serve to contradict his statement that he was exposed to 
acoustic trauma while in service.  Moreover, VA audiologists 
and physicians and private audiologists have opined that the 
veteran's hearing loss was probably related to noise exposure 
while in service.  While the VA audiologist on the February 
1999 report indicated that the veteran's hearing loss was not 
a result of noise exposure in service, the totality of the 
evidence indicates that it is at least as likely as not that 
hearing loss was related to noise exposure in service.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

APPEALS NOTICE:  A copy of the Board of Veterans' Appeals (BVA) decision in 
your appeal accompanies this notice.  This is the final decision for all 
issues either allowed, denied, or dismissed by the BVA in the "Order" 
section of the decision.  A "remand" section may follow the "Order," but 
a remand is not a final decision.  The advice below only applies to issues 
that were allowed, denied, or dismissed in the "Order."
You need do nothing further if you are satisfied with the outcome of your 
appeal.  We will return your file to your local VA office to implement the 
BVA's decision.  If you are not satisfied with the BVA's decision on any or 
all of the issues allowed, denied, or dismissed, you have four options:
(1)  Motion for Reconsideration:  You may file a "motion" asking the BVA 
to reconsider its decision by writing a letter to the BVA showing why you 
believe that the BVA committed an obvious error of fact or law in its 
decision in your appeal, or showing that new and material military service 
records have been discovered that are applicable to your appeal.  If the 
BVA decided more than one issue, be sure to tell us which issues you want 
reconsidered.  Address your letter to:  Director, Administrative Service 
(014), Board of Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 
20420.  The Board places no time limit on filing a motion for 
reconsideration.
(2)  Motion to Revise the Board's Decision on the Basis of Clear and 
Unmistakable Error:  You may also file a motion asking that the Board 
revise its final decision if you believe the decision is based on "clear 
and unmistakable error" (CUE).  Care should be used in preparing such a 
motion because it must meet very specific requirements and the Board will 
not review a final decision on this basis more than once.  The Board 
encourages you to carefully review its Rules of Practice on CUE, 64 Fed. 
Reg. 2134 (1999) (to be codified at 38 C.F.R. §§ 20.1400 - 20.1411) and 
seek help from a qualified representative before filing such a motion.  See 
"Representation before VA," below.  The Board places no time limit on 
filing a CUE review motion.
(3)  Appeal to the United States Court of Appeals for Veterans Claims:  You 
have the right to appeal this decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") if this BVA 
decision follows a Notice of Disagreement filed on or after November 18, 
1988.  A Notice of Appeal must be filed with the Court within 120 days from 
the date of mailing of the notice of the BVA's decision.  The date of 
mailing is the date that appears on the face of the enclosed BVA decision.  
The Court's address is:  The United States Court of Appeals for Veterans 
Claims, 625 Indiana Avenue, NW, Suite 900, Washington, DC 20004.  You may 
obtain information about the form of the Notice of Appeal, the procedure by 
which you may file your Notice of Appeal with the Court, the filing fee, 
and other matters covered by the Court's rules directly from the Court.  
You must also mail a copy of the Notice of Appeal to the VA General Counsel 
(027), 810 Vermont Avenue, NW, Washington, DC 20420.  However, this does 
not take the place of the Notice of Appeal you must file with the Court.  
Filing a copy of your Notice of Appeal with the General Counsel, the Board, 
or any other VA office WILL NOT protect your right of appeal to the Court.
(4)  Reopening your claim:  While it would not affect this BVA decision, 
you can also ask your local VA Regional Office to reopen your claim.  To be 
successful in reopening your claim, you must submit new and material 
evidence to that office.  VA may not consider another claim on the same 
factual basis.
You may do one or any combination of the above four things, but filing a 
concurrent Notice of Appeal with the Court and a motion with the Board may 
delay your case because of jurisdictional conflicts.  If you file a Notice 
of Appeal with the Court before you file a motion with the BVA, the BVA 
will not be able to consider your motion without the Court's permission.  
You will still have time to appeal to the Court after you file a motion for 
reconsideration with the Board if you file your motion promptly.  The Court 
has held that, if we receive your motion for reconsideration within 120 
days from the date we mailed you the BVA's decision, you will still be able 
to file a Notice of Appeal with the Court within a period of 120 days from 
the date that the Board mails you either notice that it has denied your 
motion or notice of its decision on reconsideration.
Representation before VA:  You may represent yourself in your claim before 
VA, including the BVA, or you may appoint someone to represent you.  You 
may appoint an accredited representative of an organization recognized by 
VA (a "service organization"), or another individual whom you choose, to 
represent you in your claim.  These persons may not charge you to represent 
you.  In the alternative, you may appoint an attorney-at-law or a VA 
accredited agent to represent you.  These persons may charge you a fee for 
their services under the following circumstances:  (1) you filed a Notice 
of Disagreement with respect to the claim on or after November 18, 1988; 
(2) a final BVA decision was subsequently issued with respect to that 
claim; and (3) you retained the attorney or accredited agent to represent 
you within one year from the date of the final BVA decision on that claim.  
An attorney or agent can charge a reasonable fee without meeting these 
requirements for services provided after October 9, 1992, in connection 
with a proceeding in a case arising out of a loan made, guaranteed, or 
insured under Chapter 37 of title 38, United States Code.  In all VA cases, 
a copy of any fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel (01C), Board of 
Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The BVA 
may review the fee agreement for reasonableness on its own motion, or you 
or your attorney or accredited agent may file a motion for the BVA to 
review the fee agreement for reasonableness at the same address at which 
the agreement was filed.
Representation before the Court:  Information about representation before 
the Court may be obtained by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated their availability 
to represent appellants

VA 
FORM
FEB 
1999 
(RS)  
 4597




